UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009. o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to . Commission File Number 333-145743 BONFIRE PRODUCTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 75-3260546 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) One Sugar Creek Center Blvd. Sugar Land, Texas77478 (Address of principal executive offices) (Zip Code) (713) 589-5393 (Registrant’s telephone number, including area code) 6302 Messedge Drive Colorado Springs, Colorado80919 (Former Address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [X] No (Not required by smaller reporting companies.) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X] No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after distribution of securities under a plan confirmed by a court. Yes[ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: 65,033,320 shares of $0.001 par value Common Stock outstanding as of May 10, 2010. -1- BONFIRE PRODUCTIONS, INC. (A Development Stage Company) FINANCIAL STATEMENTS September 30, 2009 (Unaudited) INDEX PART I.FINANCIAL INFORMATION Page No. Item 1. Financial Statements Balance Sheets as of September 30, 2009and June 30, 2009(Unaudited) 3 Statements of Operations for the three months ended September, 2009 and 2008 and for the period from August 25, 2006 (Inception) to September 30, 2009 (Unaudited) 4 Statements of Cash Flows for the three months ended September 30, 2009 and 2008and for the period from August 25, 2006 (Inception) to September 30, 2009(Unaudited) 5 Notes to the Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risk 11 Item 4. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Recent Sales of Unregistered Securities 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 14 -2- BONFIRE PRODUCTIONS, INC. (A Development Stage Company) Balance Sheets (Unaudited) As of September 30, 2009 As of June 30, 2009 ASSETS Current assets Cash $
